FILED
                            NOT FOR PUBLICATION                              FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10443

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00356-KJM

 v.
                                                 MEMORANDUM*
SERGIO MENDEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                           Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, RAWLINSON, Circuit Judges.

      Sergio Mendez appeals from the district court’s judgment and challenges the

262-month sentence imposed following his guilty-plea conviction for conspiracy to

distribute and distribution of methamphetamine in violation of 21 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 841(a)(1) and 846. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Mendez argues that the district court procedurally erred by misunderstanding

its sentencing discretion and presuming a Guideline sentence was reasonable. We

review for plain error, see United States v. Dallman, 533 F.3d 755, 761 (9th Cir.

2008), and find none. Even if the district court’s ambiguous statement at the

sentencing hearing regarding the other branches of government constitutes error,

Mendez has not shown that the error affected his substantial rights. See id. In light

of the district court’s discussion of the aggravating and mitigating factors in

Mendez’s case, he has not shown a reasonable probability that he would have

received a different sentence absent the alleged error. See id. at 762.

      AFFIRMED.




                                           2                                      13-10443